Title: To Benjamin Franklin from William Alexander, [19 March 1780]
From: Alexander, William
To: Franklin, Benjamin


Dear sir
[March 19, 1780]
I send you adjoined the Certificate you desire, and am perfectly convinc’d from Conversations I have since had with Mr. Pultney that no body was authorised to hold the Language which has been imputed to him on that Subject; and I have a high Opinion of his Candour and Worth. I know it must be painful to him, to be brought into question in Matters of fact with Persons he esteems. I could wish that this Matter may receive no farther Publicity than what is necessary for your Justification.
